Citation Nr: 1411134	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-31 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include dysthymic disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James Brakewood, Jr. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that in an August 2011 correspondence, the RO informed the Veteran that he failed to file a timely substantive appeal in regards to his claim for service connection for PTSD.  In a September 2012 statement of the case (SOC), the RO again found that a timely appeal had not been filed.

In this instance, the Board notes that the Veteran was notified of the denial of his claim for service connection for PTSD on January 2, 2008.  The RO received a notice of disagreement (NOD) on January 2, 2009.  Subsequently, an SOC was issued on May 6, 2011.  The Veteran's substantive appeal was received on July 29, 2011.  In its August 2011 decision, the RO determined that the Veteran's substantive appeal was not timely filed and the decision was therefore final. 

However, the Board notes that the "failure to file a timely [Substantive] Appeal does not automatically foreclose an appeal, render a claim final, or deprive the [Board] of jurisdiction."  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Thus, despite the lack of a timely substantive appeal for the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD, as the Veteran has indicated that he wishes to appeal this issue, the claim of entitlement to service connection for an acquired psychiatric disability to include PTSD is currently before the Board.

In expanding the claim on appeal to encompass an acquired psychiatric disability to include PTSD, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran asserts that he has been diagnosed with PTSD and there is also evidence of diagnoses of chronic paranoid schizophrenia and dysthymia.  Hence, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  

Notably, in a July 2011 correspondence, the Veteran's representative indicated that the Veteran needed assistance in securing entitlement tot service connection for PTSD and for a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  However, to date, the Veteran's claim for a TDIU has not been considered by the agency of original jurisdiction (AOJ).  Accordingly, the Board finds that it should be referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that his acquired psychiatric disabilities resulted from an in-service incident where he witnessed a fellow soldier shoot another soldier.  The shooter then threatened to shoot the Veteran.

The Veteran provided a buddy statement from a soldier who indicated that he witnessed the shooting incident.

In the December 2007 rating decision, the RO denied service connection for PTSD on the basis of no verified stressor.  Since that decision, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Given that the claimed stressor herein is not related to a fear of hostile or terrorist activity, however, those liberalizing regulations do not appear to apply in this case.  

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In the December 2007 rating decision, the RO stated that, due to insufficient stressor information regarding the Veteran's description of stressor events, they did not contact the U.S. Armed Services Center for Research of Unit Records (USASCRUR) (now the Joint Services Records Research Center (JSRRC)).

However, in a subsequent July 2011 stressor statement, the Veteran noted that his claimed event occurred between the years 1975 and 1976 while he was stationed at Fort Hood, Texas.

The record does not indicate that an attempt was made to corroborate the Veteran's alleged stressor by contacting JSRRC after the detailed July 2011 statement was provided.

The Board finds that the Veteran has submitted enough information, as required by M21-1MR, Part IV, subpart ii, I.D.15.c, to conduct a records search with the JSRRC for corroboration of the Veteran's reported stressor, to include the pertinent unit histories.  Based on the above, the instant matter must be remanded for stressor verification development.

The Veteran has again claimed that his acquired psychiatric disabilities resulted from an in-service incident where he witnessed a fellow soldier shoot another soldier.

The Board also notes that in September 2009, a private psychologist opined that the Veteran continued to suffer symptoms of a posttraumatic stress disorder which he sustained while at Fort Hood when he was involved in an inappropriate display of firearms/assault against a friend which caused the Veteran to fear for his own life.

As a result, the Board is of the opinion that a VA examination would be probative to ascertain whether the Veteran currently has PTSD and whether the stressor mentioned is adequate to support this PTSD diagnosis and its relationship to the claimed stressor.  

Additionally, as noted above, given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass claims for service connection for an acquired psychiatric disorder, to include PTSD.

Accordingly, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (i) (2013); McLendon, supra.

The Board also notes that in a March 2011 correspondence, the Veteran indicated that he was treated for psychiatric issues related to his claimed incident between February 1977 and March 1977 while stationed at Fort Hood.  Accordingly, the RO should make appropriate efforts to contact the service department to obtain a copy of any outstanding treatment reports from Fort Hood during this time period.

Additionally, in the September 2009 letter, the private physician indicated that the Veteran previously filed a Workers' Compensation claim related to a work trauma incident.  The physician reported that the work trauma triggered the Veteran's PTSD.

On remand, the Veteran should be asked to clarify whether he is receiving Workers' Compensation benefits related to his work trauma and, if so, the AMC/RO should request that the Veteran submit any necessary release required to obtain a copy of the determination associated with the his claim for workers' compensation, as well as copies of all medical records underlying that determination.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to clarify whether he is receiving, has received, or has filed a claim for Workers' Compensation benefits related to a psychiatric disability.  If so, request that the Veteran submit any necessary release required to obtain a copy of the determination associated with his claim for Workers' Compensation, as well as copies of all medical records underlying that determination, and request these records.

3.  The RO should review the file and prepare a summary of the claimed stressor.  The RO should obtain additional information from the Veteran regarding the claimed stressor, if deemed necessary.  This summary, a copy of the Veteran's DD 214 and all associated service documents should be sent to the JSRRC, or any other appropriate agency for verification of the alleged stressful event in service.  The JSRRC should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressor.  At a minimum unit and organizational histories should be obtained in an effort to verify the claimed stressor.  If such unit histories verify the occurrence of any of the in-service stressful events, including a non-combat incident where a soldier shot another soldier at Fort Hood, the RO should indicate what stressors have been verified.  All records and responses received must be associated with the claims file.  These records should include all outstanding medical records from February 1977 to March 1977 from the Veteran's service at Fort Hood, Texas.

4.  Following the foregoing attempts at verification of the reported stressor, the Veteran should then be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present psychiatric disorder.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should determine whether the Veteran's reported stressor is adequate to support a diagnosis of PTSD.  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and the in-service stressor reported by the Veteran.  

A complete rationale for each of the provided opinions, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the requested typewritten report.

The examiner should also provide an opinion with respect to each currently present psychiatric disorder, other than PTSD, as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

5.  Then re-adjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


